Title: [Diary entry: 1 July 1788]
From: Washington, George
To: 

July first. Thermometer at 68 in the morning—74 at Night and 78 at Night. Wind at So. West in the forenoon but calm afterwards.  Rid to the Ferry, French’s, Dogue run & Muddy hole Plantations. At the first, the Plows and harrows were at work, as usual. The other people having gathered up, and put the Rye in shocks, went this morning to assist in Weeding Corn & Planting Potatoes at French’s. At French’s. The hands which were there yesterday, with the addition of those from the Ferry, were employed in Weeding Corn & planting Potatoes. The first was accomplished with the Hoes about 4 Oclock. Eight Cradlers were employed here, who cut down the Rye in No. 6 by 10 Oclock—next the ripest of the Wheat on the Creek side and then went about the Rye by the road in the Meadow. At Dogue-run, 4 plows and a harrow following, were in the Corn as usual, and At Muddy hole—the Hoe people, (except three sick) were planting Pease. The Plows at French’s as before. Began to lay the frame for the lower floor of the New Barn—1st. the part for the threshing floor. Miss Nancy Stuart came here this evening from Mr. L. Washingtons.